 CADIZ CONVALESCENT CENTERCadiz Convalescent Center and United Steelworkersof America, AFL-CIO-CLC. Cases 8-CA-13392, 8-CA-13497-2, and 8-CA-13979September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 15, 1981, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief opposing the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the remainder of the complaintwhich was not settled between the parties be, andit hereby is, dismissed.DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: UnitedSteelworkers of America, AFL-CIO-CLC, herein calledthe Union or the Charging Party, filed the charge inCase 8-CA-13392 on November 27, 1979,1 the charge inCase 8-CA-13497-2 on February 4, 1980, and the chargein Case 8-CA-13979 on June 30, 1980, against CadizConvalescent Center, Inc., herein called Respondent orthe Company, alleging that Respondent committed viola-tions of Section 8(a)(l), (3), and (5) of the NationalLabor Relations Act, as amended, herein called the Act.The complaint in Case 8-CA-13392 which was issued bythe Regional Director for Region 8 on May 18, 1980, al-leges that the Union represented the majority of the em-ployees in an appropriate unit and that a fair electioncould not be held because of the many serious alleged8(aXl) activities of Martha Peshek, Respondent's ownerand administrator, and the discharge of four employeeson October 10. The complaint noted that three of thoseindividuals were rehired the following day.'Unless otherwise specified, the events herein took place during thefall and winter of 1979-80.On July 21, 1980, the Regional Director issued anorder consolidating cases, amended consolidated com-plaint, and notice of consolidated hearing, adding Case8-CA-13497-2, and alleging that Timothy Beach wasdischarged on January 25, 1980, because of his union andconcerted activities and because he had violated Re-spondent's illegal no-solicitation rule. This complaintadded an allegation that Respondent had promulgatedand maintained no-solicitation and no-access rules on Oc-tober 17 for the purpose of interfering with its employ-ees' union activities, and charged that Respondent violat-ed Section 8(a)(5) of the Act by not negotiating and bar-gaining with the Union about the promulgation andeffect of such rules.A second order consolidating cases and complaint andnotice of consolidated hearing, adding Case 8-CA-13979,was issued by the Regional Director on July 23, 1980.The third case added an allegation of 8(a)(1) threats byMartha Peshek in May 1980.Respondent's answer, as amended and amplified at thehearing in this matter, admits the service and commerceallegations, the status of the Union and the status of var-ious supervisors, denies that Dr. Freeman was an agentof Respondent, and denies that it had violated the Act,while admitting the discharge of certain individuals.After opening the hearing, the General Counsel, Re-spondent, and the Union entered into a settlement agree-ment disposing of most of the issues in this case and pro-viding for recognition of the Union, backpay, and waiverof reinstatement for one alleged 8(a)(3) discriminatee,and backpay for the three others who were reinstatedthe following day. The settlement agreement, which hasa nonadmission clause, also remedies all alleged 8(a)(l)violations with the exceptions of the promulgation of thealleged illegal no-solicitation and no-access rules and thedischarge of Timothy Beach. During the hearing of thematter, the General Counsel withdrew paragraph 10(j) ofthe complaint which alleges that the promulgation andmaintenance of the alleged illegal no-solicitation and no-access rules violated Section 8(a)(5) of the Act.Thus the questions remaining to be decided are wheth-er the no-solicitation and no-access rules promulgated byRespondent on October 17 were promulgated to inhibitthe employees' union activities and therefore violatedSection 8(a)(1) of the Act and whether Timothy Beachwas discharged in violation of Section 8(a)(l) and (3) ofthe Act. Based on the evidence in this case, I find thatRespondent did not violate either Section 8(a)(1) of theAct by the promulgation of those rules or that it violatedSection 8(a)(l) and (3) of the Act by its discharge ofTimothy Beach.The parties were afforded full opportunity to appear,to examine and cross-examine witnesses, and to argueorally at the hearing held in Cadiz, Ohio, on November18 and 19, 1980. Respondent and the General Counselsubmitted briefs which have been carefully considered.Upon the entire record in this case, including the ex-hibits and testimony, and upon my evaluation of the reli-ability of the witnesses based on the evidence and theirdemeanor, I make the following:258 NLRB No. 77559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. COMMERCE FINDINGS AND UNION STATUSRespondent is an Ohio corporation located in Cadiz,Ohio, where it is engaged in the operation of a nursinghome. Respondent was a sole proprietorship engaged insuch business until it was incorporated and, as a sole pro-prietorship and later as a corporation, it annually re-ceived gross revenues in excess of $100,000 from suchoperation and annually received goods and services di-rectly from points outside of Ohio which were valued inexcess of $15,000.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admits, and I find, that the Union herein isa labor organization within the meaning of Section 2(5)of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and FactsThe settlement agreement in this matter provided thatthe parties could introduce as evidence in the balance ofthe case the matters which were encompassed by the set-tlement agreement. The General Counsel introduced ex-tensive evidence which showed that Respondent en-gaged in rather flagrant violations of Section 8(a)(l) and(3) of the Act during the first few days of the Union'sorganizational drive which began on October 10. Afterthat initial period, Respondent secured legal counsel.Respondent's employees are on three shifts: 7 a.m. to 3p.m., 3 to 11 p.m., and 11 p.m. to 7 a.m. Martha Peshekis on duty during the daytime, usually until around 5p.m., as is her director of nursing. For the balance of thesecond shift and during the third shift, usually a regis-tered nurse or an LPN is in charge of particular areas. Inaddition to RNs and LPNs, Respondent also employsaides and orderlies who wait on patients, see that theyare kept clean and dry, and assist with their feeding.Medications are usually handled by RNs.B. The October 17 RulesThe General Counsel does not attack the rules whichwere promulgated on October 17 as being facially un-lawful or illegal, but rather claims that the promulgationof these rules on that date following the beginning of theunion organization was meant to interfere with such or-ganization and, in essence, claims that no such rules ex-isted prior to that time or were known by any employeeto have existed.Respondent demonstrated that, in its policy manualpredating the union organizational drive, it had a no-so-licitation rule and a no-access rule which provided forsolicitation or access only with the permission of the ad-ministrator. This policy manual was kept at the nurses'desks for perusal by any employee. Respondent claimedthat in the past such rules had been posted on its bulletinboard but through the years had been removed. It isclear that the no-solicitation rule and the no-access rulein such discretionary form would have been facially un-lawful if continued in existenece or if enforced by Re-spondent. The General Counsel claims that the manualhad not been distributed or shown to the employees andthere was some question as to whether employees hadbothered to read the manual.The General Counsel maintained that the Employerhad permitted various solicitations in the past and thatPeshek herself had sold Amway products to patients atthe Home. There was also evidence that an Avon ladyleft a catalogue at the nurses desk and would come induring the evening hours after Peshek and other frontoffice supervisors had left the establishment and wouldtake orders. There was no evidence to determine wheth-er such orders were taken on employees' breaks or not,or that either Peshek or the director of nursing oranyone other than RNs, LPNs, and other employeesknew of the presence of the Avon lady on Respondent'spremises.Here, the vice of the no-solicitation and no-accessrules, which were in existence at the time the Unionstarted its organizational campaign, was that they werediscretionary solely by Peshek as to whether solicitationor access would be allowed. As shown by the testimonyconcerning October 10, she did not allow any solicitationthat day for the Union and her activities would appear tobe violative of the Act.Respondent claims that in these circumstances it hasbeen given a Hobson's Choice by the General Counsel,either to let a facially discriminatory rule remain in exist-ence and be attacked for maintaining an illegal rule or topromulgate a new facially nondiscriminatory rule and beattacked for promulgating it.The fact is that the prior rule was in existence and inessence was being enforced by Peshek on October 10when she forbade solicitation on the premises that day.The fact that the witnesses produced by the GeneralCounsel did not bother to read or pay attention to thesections in the manual which contained the no-solicita-tion and no-access rules is no denial that they existed.Certainly if the prior rule had remained in effect, anyunion solicitation would have been more inhibited thanby the new rule. I find that the replacement of a faciallyunlawful rule by a presumptively lawful rule, eventhough promulgated at the time of the Union's organiza-tional campaign, cannot be found to violate the Act andaccordingly determine that allegation of the complaintmust be dismissed.C. The Discharge of Timothy BeachPreliminarily, Beach was not an impressive witnesssince he demonstrated a poor memory, particularlyduring cross-examination, and while on direct examina-tion was not exerting himself to search his memory foranswers to questions propounded to him. Martha Peshekhad some difficulty remembering events during part ofher testimony but, as she explained, she had recentlybeen released from the hospital where she was undergo-ing intensive nuclear medicine therapy. Where there arecontradictions between Peshek and Timothy Beach, Iwould credit Peshek.560 CADIZ CONVALESCENT CENTERBeach was hired in March 1979 as an orderly on the11 p.m. to 7 a.m. shift and was shown his duties by otherorderlies, aides, and a supervisor. Later in his employ-ment he moved to the 3 to 11 p.m. shift.Peshek stated that Beach was a poor employee, thathis attendance record was bad, and that he received anumber of warnings. Respondent's exhibits show that forthe period of less than 1 year Beach was absent at least82 days.On September 10, 1979, Nancy Herron, one of the al-leged 8(a)(3)'s in this case, wrote up Beach concerningthe poor quality of his work and advised him he wouldbe given a reasonable length of time to improve or hewould be replaced.On December 4, 1979, the annual evaluation for Beachwas prepared by a person who was a union suporter andresulted in a very low rating with no single categorybeing rated above average. Peshek testified that therating was as low as it could possibly be and still retainthe employee. Beach admitted that Peshek discussed theDecember evaluation with him and told him that if hedid not improve she would have to let him go.Beach testified that on one occasion he visited theHome while on leave and that he had a union button on.Later in his testimony he admitted the button was hiddenby his jacket. There is no clear testimony, and certainlynone from Beach, that anyone at Respondent knew of hissupport for the Union until late in his employment whenhis solicitation for the Union became known to Respond-ent.On Sunday, December 30, Beach went to work at hisstation and in a short time returned to the nursing stationand, using some foul language, told Barger, who was incharge, that he was unhappy with the mess the men hadbeen left in and walked out.Beach said there might have been patients in the lobbynext to the nursing station at the time he used the foullanguage and acknowledged that he was written up forleaving the Home. After a short period, he called andapologized and came back to work.Barger wrote a memorandum of the incident whichwas given to Peshek or 2 days later and noted thatBeach was very upset, used vulgar language, and wasrude to her and to Administrator Morgan. Barger andMorgan checked the patients and found that there wasno "mess" and felt Beach's behavior was unwarranted. Itnoted that after using an obscenity Beach left but calledback a half hour later, apologized, said he wanted tocome back to work because he did not want to lose hisjob, and explained that his wife had left him and takentheir baby, and he felt she was abusing the child.Thereafter, on January 1, Beach overdosed on somenerve medicine and was hospitalized and absent fromwork from January 1 through January 9.He testified that he had a conversation with Supervi-sor Sandy Beck but did not recall what he said. Asked ifhe told her that had he been sent back to the men's sec-tion he would not be responsible, he denied it. He saidthat Beck knew he had abused his prescription pills.Peshek testified that, if she had been at the Home atthe time of the incident, Beach would have been dis-charged, but Beach thereafter was absent for almost 10days. Peshek did not say why she did not terminateBeach rather than take him back at that time, and we canonly surmise she took all his personal troubles into con-sideration and allowed him to continue his employment.A week or so later, another employee told her Beachwas soliciting for the Union while at work. She did notspecify whether the reported occurrence was on work-time or breaktime but said that since there had been nocomplaints about Beach's actions she did not enforce theno-solicitation rule at that time.A day or so before Beach's discharge, an employeenamed Muse and another employee named Fletcher toldPeshek that they had been solicited by Beach while oncompany time. She said Muse told her Beach talked tohim about the Union and offered to send the union repre-sentative to his house, and he told Beach not to do so orhe would kick him. Fletcher told her Beach tried to gethim to sign a union card but, if he would not, Beachwould send someone to Fletcher's house to talk to himabout the Union.After receiving these complaints she called Beach tothe office and told him he had been warned many timesin the past and had not been written up on occasionswhen he should have been. Despite that, he had receivedtwo written warnings and had been warned that hecould be fired if he did not improve. Now he had violat-ed the rule concerning solicitation and she was terminat-ing him. She said she might have given him the names ofthe two employees who complained about him.She testified that she considered Beach's poor workrecord, his absentee record, the prior writeups, includingthe December 30 confrontation between Beach andBarger, and these solicitations which violated the ruleand decided that he should be discharged.Thereafter, when Beach filed for unemployment com-pensation, she contested the claim and gave as the rea-sons for his termination that it was due to his neglect ofpatient care, insubordination, failure to follow companypolicy, and using foul language.Beach testified that on January 29 Jody Muse wascalled to Martha Peshek's office and returned a few min-utes later and he then was called to the office. Peshekasked if he knew what he had done, and he said he didnot. She said she had two witnesses who said he hadasked them to sign union cards, and he denied doing so.She held up two timecards and said she could producethe two witnesses who would say he had done so. Hesaid she would not have to call them, that he had notasked them to sign cards. He testified that Peshek said hewas terminated for violating the rule and that his workhad not been up to standards.Beach said that on January 24 he had talked to an or-derly named Gordon Fletcher and asked if he had heardthey were trying to get a union and Gordon said he hadnot. He asked what Gordon felt about having a union,and Gordon replied they should get one. He toldGordon he would speak to him later and denied offeringhim a card to sign. Beach said Muse was not around atthe time and he had no conversation with Muse about aunion.561 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARIDBeach denied saying anything to any person aboutsending a union representative to their home. Askedwhat solicitation meant, Beach stated it was his under-standing from his uncle that he could talk about theUnion and there was nothing Peshek could do about it,as long as he did not ask anyone to sign a union card andthere was no interference with the employees' work. Hegave a second definition, that solicitation meant onlyasking someone to sign a union card and denied that hehad done so.Beach did not deny that his conversation with Fletch-er on January 24 was on company time and not onbreaktime, but said it amounted only to a conversationand not to a solicitation.I credit Peshek's testimony that she had specific com-plaints from Muse and Fletcher that while they were onduty Beach asked them to sign union cards. As notedpreviously, I do not credit Beach where there is a con-troversy, since his memory was so poor on a number ofitems.In the circumstances of this case, it is clear that Peshekhad been involved heavily in antiunion activities duringthe initial part of the Union's campaign in October, andit is also clear that in January she knew Beach was in-volved in union solicitation and that his soliciting activi-ties were one of the reasons for his discharge. Consider-ing just these facts, a prima facie case of discriminationcan be established. We must then consider Respondent'sdefense wherein it states Beach would have been dis-charged in any event. Here, it is clear that Beach was anunreliable employee with a bad work record for absen-teeism and a poor attitude towards Respondent and ques-tions as to his stability as demonstrated by his actionsand statements. Beach had been warned to improve andhad been told before the December 30 incident that hisjob was in jeopardy. Respondent apparently took pity onhim on that occasion because of his many personal prob-lems, but again Beach violated Respondent's rules. I be-lieve he did solicit both Muse and Fletcher.Under the circumstances here, where I have foundthat the no-solicitation rule was not improperly promul-gated and was valid, and since I find that Beach violatedthat rule and that Respondent had sufficient cause to dis-charge Beach, I further find that the Act was not violat-ed by his termination.I conclude and find that the complaint allegations of8(a)(l) and (3) violations, which were litigated in thismatter, have not been proven and will therefore dismissthe remainder of the complaint.Upon the foregoing findings of fact and the entirerecord and pursuant to Section 10(c) of the Act, Ihereby issues the following recommended:ORDER2The remainder of the complaint which was not settledbetween the parties is hereby dismissed.h i the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions. and recommended Order herein, shall, as provided inSec. 102.48 of he Rules and Regulations. be adopted by the Board andbecome its findings, conclusions and Order, and all objections theretoshall be deemed waived for all purposes562